1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     SUSANNA MARIE MIRANDA,                      Case No. 2:18-cv-00001-GJS
12                  Plaintiff
13            v.                                   MEMORANDUM OPINION AND
                                                   ORDER
14     NANCY A. BERRYHILL, Acting
       Commissioner of Social Security,
15
                    Defendant.
16
17
18                              I.   PROCEDURAL HISTORY
19         Plaintiff Susanna Marie Miranda (“Plaintiff”) filed a complaint seeking
20   review of Defendant Commissioner of Social Security’s (“Commissioner”) denial of
21   her application for Disability Insurance Benefits (“DIB”). The parties filed consents
22   to proceed before the undersigned United States Magistrate Judge [Dkts. 11, 19] and
23   briefs addressing disputed issues in the case [Dkt. 16 (“Pltf.’s Br.”), Dkt. 17 (“Def.’s
24   Br.”), and Dkt. 18 (“Pltf.’s Reply”).] The Court has taken the parties’ briefing under
25   submission without oral argument. For the reasons discussed below, the Court finds
26   that this matter should be remanded for additional proceedings.
27
28
1                II.   ADMINISTRATIVE DECISION UNDER REVIEW
2        On January 31, 2013, Plaintiff filed an application for DIB, alleging that she
3    became disabled as of December 31, 2011. [Dkt. 13, Administrative Record (“AR”)
4    21, 177-78.] The Commissioner denied her initial claim for benefits on May 28,
5    2013, and upon reconsideration on March 4, 2014. [AR 21; 71-100.] On November
6    19, 2015, a hearing was held before Administrative Law Judge (“ALJ”) Roger E.
7    Winkelman. [AR 32-56.] A second hearing was held on July 7, 2016. [AR 57-70.]
8    On July 29, 2016, the ALJ issued a decision denying Plaintiff’s request for benefits.
9    [AR 17-31.] Plaintiff requested review from the Appeals Council, which denied
10   review on November 1, 2017. [AR 1-6.]
11       Applying the five-step sequential evaluation process, the ALJ found that Plaintiff
12   was not disabled. See 20 C.F.R. §§ 404.1520(b)-(g)(1).1 At step one, the ALJ
13   concluded that Plaintiff has not engaged in substantial gainful activity since her
14   alleged onset date of December 31, 2011 through her date last insured of December
15   31, 2015 [AR 22 (citing 20 C.F.R. § 404.1571).] At step two, the ALJ found that
16   Plaintiff suffered from the following severe impairments: unspecified connective
17   tissue disorder;2 multilevel disc disease; thoracolumbar spine; seizure disorder;
18
19
     1
       To decide if a claimant is entitled to benefits, an ALJ conducts a five-step inquiry.
20   20 C.F.R. §§ 404.1520, 416.920. The steps are as follows: (1) Is the claimant
     presently engaged in substantial gainful activity? If so, the claimant is found not
21   disabled. If not, proceed to step two; (2) Is the claimant’s impairment severe? If
22   not, the claimant is found not disabled. If so, proceed to step three; (3) Does the
     claimant’s impairment meet or equal the requirements of any impairment listed at 20
23   C.F.R. Part 404, Subpart P, Appendix 1? If so, the claimant is found disabled. If
     not, proceed to step four; (4) Is the claimant capable of performing her past work?
24   If so, the claimant is found not disabled. If not, proceed to step five; (5) Is the
25   claimant able to do any other work? If not, the claimant is found disabled. If so, the
     claimant is found not disabled. 20 C.F.R. §§ 404.1520(b)-(g)(1), 416.920(b)-(g)(1).
26
     2
      Plaintiff correctly notes that the ALJ opinion names Plaintiff’s impairment as
27   “unspecified connective tissue disorder” when Plaintiff had been diagnosed with
     “undifferentiated connective tissue disease.” [Pltf.’s Br. at 4; AR 22, 78, 94, 451,
28   517.]
                                                2
1    obesity; and migraines. [Id. (citing 20 C.F.R. § 404.1520(c)).] Next, the ALJ
2    determined that Plaintiff did not have an impairment or combination of impairments
3    that meets or medically equals the severity of one of the listed impairments. [AR 24
4    (citing 20 C.F.R. Part 404, Subpart P, Appendix 1; 20 C.F.R. §§ 404.1520(d),
5    404.1525, 404.1526).]
6          The ALJ found that Plaintiff had the following residual functional capacity
7    (RFC):
                  [Plaintiff] had the residual functional capacity to perform
8                 light work as defined in 20 CFR 404.1567(b) except:
9                 frequently fine and gross manipulation; never ropes,
                  ladders, scaffolds; all postural limitation occasionally;
10                avoid concentrated to extreme cold, heat, vibration, fumes,
                  odors, gases; avoid even moderate exposure to hazards.
11
12   [AR 24.] Applying this RFC, the ALJ found that Plaintiff was unable to perform
13   her past relevant work, but determined that based on her age (47 years old at the
14   date last insured), high school education, and ability to communicate in English, she
15   could perform representative occupations such as cashier II (DOT 211.462-010),
16   marker (DOT 209.587-034), and sales attendant (DOT 299.677-010), and, thus, is
17   not disabled. [AR 26-27 (citing 20 CFR 404.1569 and 404.1569(a)).]
18                            III.   GOVERNING STANDARD
19         Under 42 U.S.C. § 405(g), this Court reverses only if the Commissioner’s
20   “decision was not supported by substantial evidence in the record as a whole or if
21   the [Commissioner] applied the wrong legal standard.” Molina v. Astrue, 674 F.3d
22   1104, 1110 (9th Cir. 2012). Even if Plaintiff shows the Commissioner committed
23   legal error, “[r]eversal on account of error is not automatic, but requires a
24   determination of prejudice.” Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012).
25   “[T]he burden of showing that an error is harmful normally falls upon the party
26   attacking the agency’s determination.” Molina, 674 F.3d at 1111 (citing Shinseki v.
27   Sanders, 556 U.S. 396, 409 (2009)). And “[w]here harmfulness of the error is not
28   apparent from the circumstances, the party seeking reversal must explain how the
                                                3
1    error caused harm.” McLeod v. Astrue, 640 F.3d 881, 887 (9th Cir. 2011).
2    Courts have “affirmed under the rubric of harmless error where the mistake was
3    nonprejudicial to the claimant or irrelevant to the ALJ’s ultimate disability
4    conclusion.” Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir.
5    2006). In sum, “ALJ errors in social security cases are harmless if they are
6    ‘inconsequential to the ultimate nondisability determination’ and … ‘a reviewing
7    court cannot consider [an] error harmless unless it can confidently conclude that no
8    reasonable ALJ, when fully crediting the testimony, could have reached a different
9    disability determination.’” Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. July 10,
10   2015) (quoting Stout, 454 F.3d at 1055-56). Ultimately, “[t]he nature of [the]
11   application [of the harmless error doctrine] is fact-intensive—‘no presumptions
12   operate’ and ‘[the Court] must analyze harmlessness in light of the circumstances of
13   the case.’” Id. (quoting Molina, 674 F.3d at 1121).
14                                   IV.    DISCUSSION
15         Plaintiff contends that the ALJ failed to evaluate properly the medical
16   opinions of three non-examining agency physicians: Dr. M. Ormsby, M.D., a state
17   agency review physician; Dr. Ocrant, M.D., a state agency review physician at the
18   administrative reconsideration level; and Dr. Jahnke, M.D., a medical expert.
19   [Pltf.’s Br. at 4-5; Pltf.’s Reply at 3; see AR 22-27, 71-84, 86-99, 517-25.] In
20   particular, Plaintiff challenges the determination that she can perform work at the
21   light level given that the three nonexamining physicians each found she could not
22   stand or walk for the time required for light work. For the reasons stated below, the
23   Court reverses the decision of the Commissioner and remands this matter for further
24   proceedings.
25         In evaluating medical opinions, the case law and regulations distinguish
26   among the opinions of three types of physicians: (1) those who treat the claimant
27   (treating physicians); (2) those who examine, but do not treat the claimant
28   (examining physicians); and (3) those who neither examine nor treat the claimant
                                                4
1    (non-examining physicians). See 20 C.F.R. §§ 404.1502, 404.1527; see also Lester
2    v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). An ALJ is obligated to take into
3    account all medical opinions of record, resolve conflicts in medical testimony, and
4    analyze evidence. 20 C.F.R. § 404.1527(c); Magallanes v. Bowen, 881 F.2d 747,
5    750 (9th Cir. 1989).
6          In conducting this analysis, the opinion of a treating or examining physician is
7    entitled to greater weight than that of a non-examining physician. Garrison v.
8    Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Although ALJs “are not bound by any
9    findings made by [non-examining] State agency medical or psychological
10   consultants, or other program physicians or psychologists,” ALJs must still
11   “consider findings and other opinions of State agency medical and psychological
12   consultants and other program physicians, psychologists, and other medical
13   specialists as opinion evidence, except for the ultimate determination about whether
14   [a claimant is] disabled” because such specialists are regarded as “highly qualified
15   . . . experts in Social Security disability evaluation.” 20 C.F.R. §§ 404.1527(e)(2)(i)
16   (2016). “Unless a treating source’s opinion is given controlling weight, the [ALJ]
17   must explain in the decision the weight given to the opinions of a State agency
18   medical or psychological consultant or other program physician, psychologist, or
19   other medical specialist.” 20 C.F.R. §§ 404.1527(e)(2)(ii) (2016); see also SSR 96-
20   6p (“Findings . . . made by State agency medical and psychological consultants and
21   other program physicians and psychologists regarding the nature and severity of an
22   individual’s impairment(s) must be treated as expert opinion evidence of
23   nonexamining sources,” and ALJs “may not ignore these opinions and must explain
24   the weight given to these opinions in their decisions.”).
25         A.     The ALJ Failed to Explain the Weight Given the Opinions of Non-
26                Examining Physicians Dr. Ormsby and Dr. Ocrant
27         Four physicians each issued contradicting opinions on how long Plaintiff can
28   stand or walk in an eight-hour workday. Dr. Ormsby and Dr. Ocrant were each
                                                5
1    agency review physicians, Dr. Jahnke was a medical expert who reviewed Plaintiff’s
2    medical records, and Dr. Afra, M.D., the only doctor who issued an opinion that
3    Plaintiff can stand for up to six hours in a workday, was a consultative examiner.
4    [AR 71, 77-78, 91, 94, 451, 521.]
5          On May 28, 2013, Dr. Ormsby, issued a Disability Determination Explanation
6    at the initial level, and on February 21, 2014, Dr. Ocrant issued a Disability
7    Determination Explanation at the reconsideration level recommending the initial
8    RFC be confirmed. [AR 71, 91.] Dr. Ormsby and Dr. Ocrant each issued RFCs for
9    two periods, the current evaluation and December 31, 2011 to April 19, 2012. [AR
10   77-81, 94-96.] For the current evaluation, both Dr. Ormsby and Dr. Ocrant listed
11   that Plaintiff was limited to standing or walking for a total of four hours in an eight-
12   hour workday with additional postural and environmental limitations. [AR 77-79,
13   94-96.] For the period of December 31, 2011 to April 19, 2012, both Dr. Ormsby
14   and Dr. Ocrant listed that Plaintiff was limited to standing or walking for a total of
15   six hours in an eight-hour workday with additional postural limitations, but no
16   additional environmental limitations. [AR 79-80, 96-97.] Both doctors opined that
17   Plaintiff was not disabled. [AR 84, 99.]
18         Dr. Afra completed an internal medicine evaluation of Plaintiff on January 14,
19   2014. [AR 445.] Dr. Afra assessed Plaintiff as being able to stand or walk for up to
20   six hours out of an eight-hour day. [AR 451.]
21         On January 19, 2016, Dr. Jahnke responded to a request for medical
22   interrogatory. [AR 504-16, 517-25.] After reviewing the evidence, Dr. Jahnke
23   determined that Plaintiff was able to stand or walk for up to two hours in an eight-
24   hour workday, for no more than thirty minutes at one time without interruption.
25   [AR 517, 521.]
26         The ALJ did not cite to the opinion of a treating physician on the issue of how
27   many hours per day Plaintiff can stand or walk, nor does the record reflect that a
28   treating physician made such a determination. The ALJ was therefore required to
                                                6
1    discuss the weight given to the agency review physicians’ opinions. It is undisputed
2    that the ALJ does not name either Dr. Ormsby or Dr. Ocrant or specifically identify
3    their opinions. [See Def.’s Br. at 2.] Defendant’s argument that the ALJ
4    “acknowledged and considered” the opinions is unconvincing and would, in any
5    case, not fulfill the ALJ’s requirement to explain the weight given to each opinion.
6    Defendant seems to rely on the ALJ’s statement that he “considered the opinions of
7    the State Agency medical consultants who evaluated this issue at the initial and
8    reconsideration levels of the administrative review process.” [Def.’s Br. at 2, AR
9    24.] The ALJ, however, included this description in discussing his determination
10   that the Plaintiff did not have an impairment or combination of impairments that met
11   or medically equaled the severity of a listed impairment. [AR 24.]
12         When discussing the RFC finding, the ALJ stated that he credited Dr. Afra’s
13   opinion over Dr. Jahnke’s opinion for two reasons: 1) “the consistency with the
14   grossly normal physical examinations by the claimant’s treating physicians,” and 2)
15   that Dr. Afra actually examined Plaintiff. [AR 25.] The ALJ did not specify which
16   physical examinations in the medical record were “grossly normal,”3 nor did he cite
17   to any specific information in Dr. Afra’s opinion to demonstrate how Dr. Afra’s
18   opinion is consistent with the treating doctor’s physical examinations. In describing
19   his RFC determination, the ALJ cited to Plaintiff’s statements of her daily activities
20   contained in the medical record. [AR 25.] The ALJ did not cite to either Dr.
21   Ormsby’s or Dr. Ocrant’s opinions when discussing his findings as to Plaintiff’s
22   RFC. [See AR 24-26.] The ALJ did correctly note that “the record does not contain
23   any opinions from treating physicians indicating that the claimant is disabled or
24   even has limitations greater than those determined in this decision.” [AR 25.]
25
26
     3
       The ALJ does, in a previous section of his decision determining Plaintiff’s
27   impairments, use the phrase “grossly normal” to characterize a May 14, 2014
     physical examination of Plaintiff conducted by Dr. Richardson, one of Plaintiff’s
28   treating physicians. [AR 23.]
                                               7
1          Because the ALJ did not rely on a treating physician’s opinion as to Plaintiff’s
2    ability to stand for more than four hours in an eight-hour workday, he was required
3    to discuss the weight given to the non-examining physician opinions in his decision.
4    The failure to address the weight given to Dr. Ormsby and Dr. Ocrant’s opinions
5    was error. See SSR 96-6p; see also Van Sickle v. Astrue, 385 Fed. App’x 739, 741
6    (9th Cir. 2010) (finding ALJ erred by failing to mention state agency psychologist’s
7    opinions that claimant had “moderate mental limitations” and could only work in a
8    “low stress setting”).
9          B.     Defendant’s Arguments that Any Error Was Harmless are Not
10                Supported by the Record
11         Defendant first argues that Plaintiff is not entitled to relief, because Dr.
12   Ormsby and Dr. Ocrant both determined that Plaintiff is not disabled. [Def.’s Br. at
13   2.] This argument is unavailing. A physician’s opinion on the ultimate issue of
14   disability is not entitled to “any special significance,” because statements “by a
15   medical source that [a claimant] is ‘disabled’ or ‘unable to work’” “are not medical
16   opinions.” 20 C.F.R. §§ 404.1527(d)-(d)(3). Therefore, the ALJ was not required to
17   consider the physicians’ determination as to whether Plaintiff was disabled, because
18   this issue is reserved for the Commissioner.
19         Defendant also argues that even if Plaintiff’s RFC limited her to sedentary
20   work, then she would not be disabled. [Def.’s Br. at 1.] This argument is not
21   supported by the record. During the hearing, the ALJ presented the Vocational
22   Expert (“VE”) with two hypotheticals. [AR 66, 68-69.] In the first, the ALJ asked
23   whether there are jobs at the light work level4 with additional specific postural and
24   environmental limitations. [AR 66.] In the second, the ALJ asked whether there are
25   jobs with the restrictions Dr. Jahnke identified, which included in relevant part a
26   two-hour limit to standing or walking in a workday and additional postural and
27
     4
      Light work involves “standing or walking, off and on, for a total of approximately
28   6 hours of an 8-hour workday.” SSR 83-10.
                                             8
1    environmental limitations. [AR 68-69.] The ALJ did not ask any hypothetical
2    situation in which the Plaintiff could, as Dr. Ormsby and Dr. Ocrant listed, stand or
3    walk for four hours of an eight-hour workday. [See AR 66-68.] The VE identified
4    three jobs in response to the first hypothetical and said there were no jobs in
5    response to the combination of limitations Dr. Jahnke listed. [AR 66-69.] The
6    vocational expert did not address any hypothetical in which Plaintiff was limited to
7    standing and walking four hours with additional postural and environmental
8    limitations. [See AR 66-69.] The Court cannot “confidently conclude” that no
9    reasonable ALJ, when fully crediting Dr. Ormsby and Dr. Ocrant’s opinions, “could
10   have reached a different disability determination.” See Marsh v. Colvin, 792 F.3d
11   1170, 1173 (9th Cir. 2015) (quoting Stout, 454 F.3d at 1055-56).
12                                  V.     CONCLUSION
13         Where “an ALJ makes a legal error, but the record is uncertain and
14   ambiguous, the proper approach is to remand the case to the agency.” Treichler v.
15   Comm’r of Social Security Admin., 775 F.3d 1090, 1105 (9th Cir. 2014). The Court
16   has the discretion to credit as true improperly rejected evidence and remand for
17   payment of benefits where the following three factors are satisfied: (1) the record
18   has been fully developed and further administrative proceedings would serve no
19   useful purpose; (2) the ALJ has failed to provide legally sufficient reasons for
20   rejecting evidence, whether claimant testimony or medical opinion; and (3) if the
21   improperly discredited evidence were credited as true, the ALJ would be required to
22   find the claimant disabled on remand. See Garrison, 759 F.3d at 1020; see also
23   Treichler, 775 F.3d at 1100-01. But even where all three factors of this “credit-as-
24   true” rule are met, the Court retains discretion to remand for further proceedings
25   “when the record as a whole creates serious doubt as to whether the claimant is, in
26   fact, disabled within the meaning of the Social Security Act.” Garrison, 759 F.3d at
27   1021; see also Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (“The
28   touchstone for an award of benefits is the existence of a disability, not the agency’s
                                                9
1    legal error.”).
2           Here, the ALJ’s assessment of Plaintiff’s RFC did not reflect adequate
3    consideration of Dr. Ormsby and Dr. Ocrant’s opinions. Because questions
4    regarding Plaintiff’s RFC remain unresolved, the record has not been fully
5    developed and remand for further proceedings is appropriate. See Garrison, 759
6    F.3d at 1020; Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2016) (remand for
7    further proceedings is appropriate when the record is not “fully developed”). On
8    remand, the ALJ should reassess Dr. Ormsby and Dr. Ocrant’s opinions with respect
9    to Plaintiff’s RFC. The ALJ must explain the weight afforded to each medical
10   opinion and provide legally adequate reasons for rejecting or discounting it.
11   Because this matter is being remanded for reassessment of Plaintiff’s RFC and
12   related medical opinion evidence, the Court does not reach the remaining issue
13   raised by Plaintiff, i.e., regarding the weight afforded to Dr. Jahnke’s opinion,
14   except as to determine that reversal with the directive for immediate payment of
15   benefits for the period after the alleged medical improvement date would not be
16   appropriate at this time. However, the ALJ should address Plaintiff’s additional
17   contention of error when evaluating the evidence on remand.
18      Accordingly, IT IS ORDERED that:
19      (1) the decision of the Commissioner is REVERSED and this matter
20          REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further
21          administrative proceedings consistent with this Memorandum Opinion and
22          Order; and
23      (2) Judgment be entered in favor of Plaintiff.
24
25      IT IS SO ORDERED.
26
27   DATED: October 18, 2018                 __________________________________
                                             GAIL J. STANDISH
28                                           UNITED STATES MAGISTRATE JUDGE
                                               10
